___________

                                    No. 95-3053
                                    ___________


Linda Cummings,                         *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Western District of Missouri.
C.O. 1 Robert Alderman,                 *
                                        *          [UNPUBLISHED]
              Appellee.                 *

                                    ___________

                     Submitted:     May 31, 1996

                           Filed:   June 6, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Missouri inmate Linda Cummings appeals the adverse grant of summary
judgment by the District Court1 in her 42 U.S.C. § 1983 action against Renz
Correctional Officer, Robert Alderman.      After de novo review of the record
and the parties' briefs, we conclude the District Court's grant of summary
judgment was correct.      Accordingly, we affirm.    See 8th Cir. R. 47B.


     We deny appellant's motion for reconsideration of our prior order
denying her motion to consolidate.




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendation of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-